Citation Nr: 0107809	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-07 897	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for Guillain-Barre syndrome 
(GBS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from September 1984 to March 
1990.  This appeal arises from a January 2000 rating action 
which denied service connection for GBS.


FINDING OF FACT

In March 2001, prior to the promulgation of a decision in the 
appeal, the Board of Veterans Appeals (Board) received 
notification from the appellant that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).  

In March 2001, the Board received a written statement from 
the veteran wherein he withdrew his appeal with respect to 
the issue of service connection for GBS.  As the appellant 
has withdrawn this appeal, the Board finds that there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed 
without prejudice.  No further action on the part of the RO 
is necessary with respect to the withdrawn appeal.


ORDER

The appeal with respect to the issue of service connection 
for GBS is dismissed.




		
BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



